Citation Nr: 1647274	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for asthma, claimed as a result of asbestos exposure.

3.  Entitlement to service connection for skin cancer of the head, back, and face.

4.  Entitlement to service connection for knot on left leg (shin).

5.  Entitlement to service connection for Meniere's disease and/or vertigo, claimed as secondary to service-connected bilateral hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1953 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2013, the Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In September 2013, the Board denied service connection for sleep apnea, hypertension, and right jaw temporomandibular joint dislocation/residuals of a broken right jaw, and remanded the remaining issues for additional development, which now return for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of PTSD, and clear and unmistakable evidence establishes that his acquired psychiatric disorder, diagnosed as dysthymic disorder, preexisted service and was not aggravated by service.

2.  Asthma is not shown to be causally or etiologically related to any disease, injury, or incident during service, including asbestos exposure.

3.  The Veteran's skin cancer of the head, back, and face is related to his military service.

4.  A left shin disorder, characterized as a knot, is not shown to be causally or etiologically related to any disease, injury, or incident during service.

5.  At no time during the pendency of the claim does the Veteran have a current diagnosis of Meniere's disease, and his current vertigo is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for asthma, claimed as a result of asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for skin cancer of the head, back, and face are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for knot on left shin are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for Meniere's disease and/or vertigo, to include as secondary to service-connected bilateral hearing loss and/or tinnitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant service connection for skin cancer of the head, back, and face is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

With regard to the remaining issues adjudicated herein, VA's duty to notify was satisfied by January 2011 and December 2011 letters, sent prior to the issuance of the rating decisions on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was provided VA examinations in April 2016 and June 2016 in order to address the nature and etiology of his claimed disorders.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on interviews with the Veteran; reviews of the record, to include his service treatment records; and appropriate examinations with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board notes that the Veteran contends that the June 2011 VA audiological examiner failed to address whether he had Meniere's disease despite his request to do so.  The Board notes that such examination was scheduled to evaluate the Veteran's hearing loss and tinnitus.  Nonetheless, the Board finds that the examiner's failure to address Meniere's disease is inconsequential to the adjudication of the Veteran's claim, particularly since the June 2016 VA examiner adequately addressed the claimed Meniere's disease and vertigo.  Additionally, as discussed above, the Veteran does not contend and the evidence does not suggest that the July 2016 VA examiner's opinion regarding Meniere's disease is inadequate to decide his claim.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the July 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his current disorders, the type and onset of symptoms, and his contention that his military service caused his current psychiatric disorder, asthma, and left shin disorder and that his service-connected bilateral hearing loss and tinnitus caused or aggravated his claimed Meniere's disease/vertigo.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim[s] for benefits," but "the outstanding issues material to substantiating the claim[s]," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include verifying reported in-service stressors, obtaining identified medical records, and providing additional VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, Board finds there has been substantial compliance with its September 2013 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in September 2013, the matter was remanded in order to verify the Veteran's reported in-service stressors, which was performed in March 2016; obtain identified medical records, which was performed throughout 2013, 2014, and 2016; and provide additional VA examinations, which were conducted in April 2016 and June 2016.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Laws & Regulations Governing Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency

The Board notes that it is presumed that veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA may rebut the presumption of soundness by (1) clear and unmistakable evidence that the disorder preexisted service; and (2) clear and unmistakable evidence that the disorder was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here. 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

An Acquired Psychiatric Disorder, to include PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  During the July 2013 Board hearing, the Veteran denied any psychiatric treatment and also denied ever being diagnosed with PTSD, but testified that he experienced sleep problems, obsessive compulsive disorder, temper problems, and problems being in public places.  See, e.g., Board hearing (July 2013).  The Veteran asserts that his current psychiatric symptoms are related to the following in-service events:  witnessing a plane from Alevedo Air Base crash into the San Francisco Harbor while working on a tugboat; witnessing an aircraft carrier explode under the Oakland Bay Bridge in 1954; operating in hostile waters (i.e., the Fomosa Strait) during the China/Taiwan conflict; and incurring serious injuries during a bar fight.  See id.; Claim (December 2010); Brief (July 2013).

Service treatment records confirm that the Veteran's jaw was fractured during a bar fight; however, as determined by the Board in the September 2013 decision, such was due to his willful misconduct and, consequently, service connection is not warranted for any resulting disorder.  Service personnel records indicate that, due to service aboard the U.S.S. Formoe from April 17, 1956, to May 2, 1956, he was eligible for the China Service Medal; however, such do not confirm exposure to fear of hostile military or terrorist activity consistent with such service.  In fact, at his April 2016 VA examination, the Veteran reported that at no point was his ship
in danger and that he never witnessed any serious threats, injuries, or deaths while aboard the ship.  The Veteran's service personnel records also indicate that he served on a tugboat in 1953 and 1954 while stationed at the San Francisco Naval Shipyard from June 1953 to December 1954, but there is no evidence that he witnessed a plane crash or aircraft carrier explosion.  Additionally, the AOJ found that it was unable to confirm these stressors in February 2011 and March 2016.

Review of the claims file confirms that the Veteran has not received or sought treatment for mental health problems.

The Board finds that the Veteran is competent to report symptoms such as sleep problems, obsessive compulsive feelings, temper problems, and problems being in public places, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, an acquired psychiatric disorder, such as PTSD, is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014)( "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify." ); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  An opinion as to its etiology is equally complex.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose an acquired psychiatric disorder, to include PTSD, or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board further finds that the April 2016 VA psychiatric examination report is the only competent evidence addressing the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

In this regard, in April 2016, a VA psychiatric examiner concluded that, even if the Veteran's reported stressors had been confirmed, he does not meet the criteria for PTSD, as defined in either the DSM-IV or the DSM-5.  The examiner explained that it is essential to note that the symptoms Veteran describes are related to his experience in a house fire as a child, and are not related to his reported in-service stressors.  For example, the examiner highlighted the Veteran's only symptom related to the reported plane crash was "feeling sorry for the pilot when I think of him on the bottom of the sea."  The examiner reasoned that, while this is understandable and would certainly be distressing, such symptoms alone do not meet diagnostic criteria for PTSD.

With respect to an acquired psychiatric disorder other than PTSD, the April 2016 VA examiner diagnosed dysthymic disorder.  The examiner noted that the Veteran did not report, and the medical evidence of record does not suggest, that his current dysthymia was either incurred during, caused, or exacerbated by his military service.  Rather, the examiner found that the Veteran has struggled with symptoms of dysthymia all his life and that these symptoms worsened for a time in 2010 following the death of his wife, but have since improved.

The Board accords great probative weight to the April 2016 VA examiner's opinion as such was predicated on an interview with the Veteran; a review of the record, to include his treatment records; and a psychiatric examination with appropriate testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

Accordingly, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of PTSD.  In this regard, although he reported symptoms such as sleep problems, obsessive compulsive feelings, temper problems, and problems being in public places, the April 2016 VA examiner explicitly found that these symptoms are not demonstrative of PTSD, but rather dysthymic disorder.  Absent competent, credible evidence of a current diagnosis of PTSD, entitlement to service connection for PTSD is not warranted.

As to an acquired psychiatric disorder other than PTSD, the Board finds that the Veteran's current dysthymic disorder was not caused, aggravated, or otherwise related to the his military service.  Even though the disorder was not noted upon entrance to service, the evidence, namely the April 2016 VA examiner's opinion coupled with the Veteran's statements to the examiner, clearly and unmistakably demonstrates that the disorder preexisted his military service and was not aggravated during service.  Absent competent evidence to the contrary, the Board must find that the presumption of soundness has been rebutted and service connection on the basis of aggravation is not warranted.  See Horn, supra.  The Board further finds that there is no competent evidence that the disorder is otherwise related to service, particularly in light of the April 2016 VA examiner's uncontroverted opinion.

In sum, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Asthma

The Veteran seeks service connection for asthma, which he relates to in-service asbestos exposure as a gunner's mate.  The Veteran asserts that he developed asthma in 1964 (approximately seven years after his discharge from service).  Post-service treatment records reflect that the Veteran was noted to have a history of asthma as early as September 2004.  See Private treatment record (September 3, 2004).

It is undisputed that the Veteran experienced minimal exposure to asbestos as a gunner's mate and that he has a current diagnosis of asthma.  See VBA Manual M21-1, IV.ii.1.I.3.c (probability of exposure) and IV.ii.1.I.3.e (stating that exposure is conceded where there is at least a minimal probability of exposure).  Accordingly, this case turns on whether the Veteran's current asthma is related to his military service, to include his in-service asbestos exposure. 

The Veteran is competent to report that he received a diagnosis of asthma in 1964 and experienced symptoms of asthma since that time, both of which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  However, asthma is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau, 492 F.3d at 1377, n. 4.  An opinion as to its etiology is equally complex, especially given that it began approximately seven years after separation from service.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose asthma or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316.

The Board finds that the April 2016 VA respiratory examination report is the only competent evidence regarding the etiology of the Veteran's asthma.

In this regard, the April 2016 VA examiner opined that it is less likely than not that the Veteran's current asthma had its clinical onset in service or is otherwise related to service.  The examiner acknowledged that the Veteran was exposed to asbestos during the discharge of his duties and while sleeping, as the pipes above his bunk were wrapped in asbestos.  However, the examiner explained that the Veteran's asthma is an obstructive lung disease, unlike asbestos-related disorders, which are restrictive lung diseases.  The examiner further explained that the Veteran's current chest x-rays do not contain traits of asbestos-related lung diseases.  Accordingly, the examiner concluded that the Veteran's current asthma is not related to asbestos exposure.  The examiner also opined that the Veteran's current asthma is not otherwise related to service.  The examiner reasoned that service treatment records, to include separation examination, affirmatively show that the Veteran did not have a respiratory disorder upon separation from service and he did not experience symptoms of asthma until approximately seven years after separation from service.

The Board accords great probative weight to the April 2016 VA examiner's opinion as such was predicated on an interview with the Veteran; a review of the record, to include his treatment records; and a respiratory examination with appropriate testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

Accordingly, the Board finds that the Veteran's current asthma is not related to service.  Although the Veteran was exposed to asbestos in service and began to experience symptoms of asthma seven years after separation from service, the April 2016 VA examiner explicitly found that such asthma is not related to service, to include asbestos exposure.  There is no competent medical evidence of record to refute the examiner's opinion.

In sum, the Board must find that entitlement to service connection for asthma is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for asthma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Skin Cancer of the Head, Back, and Face

The Veteran seeks service connection for skin cancer of the head, back, and face, which he relates to excessive exposure to the sun during his service on a boat in the Navy.

Post-service treatment records reflect that the Veteran was treated for actinic keratosis of the nose, cheeks, and forehead in August 2007.  He was subsequently treated for superficial basal cell carcinoma in September 2009, lichenoid keratosis in April 2010, and basal cell carcinoma in September 2010.

It is undisputed that the Veteran was exposed to the sun during service and that he has had a current diagnosis of skin cancer during the appellate period.  Accordingly, this case turns on whether the Veteran's in-service sun exposure caused his current skin cancer.

In April 2016, a VA examiner opined that the Veteran's skin cancers were due to a his lifetime of sun exposure.  The examiner further explained that, while the Veteran's in-service sun exposure during the four years he spent in the military contributed to his total lifetime exposure, it is less likely than not that the in-service exposure was primarily responsible for the development of the skin cancers.

However, the Board finds that, by resolving all doubt in the Veteran's favor, the April 2016 VA examiner's opinion indicates that his sun exposure during his military service contributed to his lifetime exposure, which resulted in his skin cancer.  Therefore, service connection for skin cancer of the head, back, and face is warranted. 


Left Shin Knot

The Veteran also seeks service connection for a knot on his left shin, which he relates to bumping his shin during service.  The Veteran reports that he did not seek treatment for the injury in service, but that he has had a two-inch welt on his left shin that has caused intermittent pain since service.  See Board hearing (July 2013).

Service treatment records are negative for any complaints, diagnoses, or treatment of a left shin disorder.  Upon separation from service, an examiner affirmatively stated that the Veteran did not have any left lower extremity abnormalities, to include scars and marks.

Post-service treatment records show that the Veteran reported nocturnal leg cramps in January 2011, over fifty years after separation from service.  However, on VA examination in April 2016, the Veteran denied the presence of any current left lower extremity abnormalities.  In this regard, he denied any current concerns and stated that the knot was present for many years; however, has fully resolved.  Similarly, the VA examiner found that there was no evidence of a left shin abnormality on objective examination.

The Board accords great probative weight to the April 2016 VA examiner's opinion as such was predicated on an interview with the Veteran; a review of the record, to include his treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

Initially, the Board finds that the Veteran is competent to report a welt on his left shin with intermittent pain in and since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  However, the Veteran's credibility in reporting a continuous welt since service is diminished by his separation examination report, which affirmatively states that he did not have a left lower extremity abnormality upon separation from service.

Based on the evidence of record, the Board finds that any current left shin knot is not related to service.  First, while he experienced bilateral nocturnal leg cramps in 2011, such do not constitute a left shin disorder.  To that end, the bilateral leg cramps are wholly inconsistent with the unilateral nature of the reported welt at issue.  Additionally, Dr. Love, the private physician who recorded the Veteran's report of bilateral nocturnal leg cramps, failed to diagnose the condition.  See Private treatment record (January 26, 2011).  Accordingly, the isolated report of bilateral nocturnal leg cramps does not constitute a left shin disorder.  Second, the Veteran's report of a left shin welt since service is not credible as it is inconsistent with the separation examination that affirmatively shows that he did not have a left lower extremity abnormality on separation from service.  The credibility of the Veteran's report of a current left shin welt is further diminished by the VA examiner's opinion and his report that he did not have any left shin abnormalities during the April 2016 VA examination.

In sum, the Board must find that entitlement to service connection for a knot on the left shin is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a knot on the left shin.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Meniere's Disease and Vertigo

The Veteran seeks service connection for Meniere's disease, which he contends is secondary to his service-connected bilateral hearing loss and/or tinnitus.

Service treatment records, including entrance and separation examinations, are negative for any complaints, diagnoses, or treatment referable to Meniere's disease or symptoms of the same, to include vertigo.

Post-service treatment records show that the Veteran initially reported balance issues in July 2006 and was diagnosed with vertigo in 2007 and 2010.  See Private treatment records (July 20, 2006; April 9, 2007; June 14, 2007; November 22, 2010).

In June 2016, a VA examiner opined that the Veteran's current symptoms are not typical of Meniere's disease, but rather a positional vertigo consistent with benign paroxysmal positional vertigo (BPPV).  In this regard, the examiner found that the Veteran did not have examination, history, or audiologic findings consistent with Meniere's disease.  Specifically, audiological testing in Meniere's disease would typically show an asymmetric low-frequency hearing loss in the affected ear; however, the Veteran's hearing loss is symmetric and worse in high frequencies.  The examiner noted that, in May 2016, videostagmography testing was ordered at the Oklahoma Ear Institute to better localize the etiology of his vertigo, but that the Veteran was unable to complete the testing.  The examiner concluded that the Veteran's current BPPV is not caused or aggravated by his service-connected bilateral hearing loss or tinnitus as BPPV is not inherently related to either condition.

The Board accords great probative weight to the June 2016 VA examiner's opinion as such was predicated on an interview with the Veteran; a review of the record, to include his treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

Accordingly, the Board finds that at no time during the pendency of the claim does the Veteran have a current diagnosis of Meniere's disease, and his current vertigo is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus.  Although all three conditions are related to the ears, the June 2016 VA examiner explicitly found that the Veteran's current vertigo, of the BPPV variety, is inherently unrelated to hearing loss or tinnitus.  Additionally, as there record is absent any competent evidence relating the Veteran's current vertigo to service, service connection is not warranted on a direct basis.

The Board acknowledges the Veteran's statements indicating that he has had balance problems since 2006.  The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to report symptoms of dizziness, he has not demonstrated that he has the medical expertise to diagnose a disability of the inner ear, such as vertigo or Meniere's disease.  An opinion as to its etiology is equally complex, especially given that it he began to experience symptoms approximately fifty years after separation from service and the onset of his hearing loss and tinnitus.  Accordingly, the Veteran's contentions are accorded no probative weight and, as such, have been outweighed by the more probative June 2016 VA examiner's opinion.

In sum, the Board must find that entitlement to service connection for Meniere's disease is not warranted as the probative evidence of record affirmatively shows that he does not have a current diagnosis of such disorder.  Additionally, the Board must find that entitlement to service connection for vertigo is not warranted as the probative evidence of record shows no nexus between the Veteran's current vertigo and service or his service-connected bilateral hearing loss or tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Meniere's disease and/or vertigo.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for asthma, claimed as a result of asbestos exposure, is denied.

Service connection for skin cancer of the head, back, and face is granted.

Service connection for knot on left shin is denied.

Service connection for Meniere's disease and/or vertigo, to include as secondary to service-connected bilateral hearing loss and/or tinnitus, is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


